

117 S1164 IS: Global Hostage Act of 2021
U.S. Senate
2021-04-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1164IN THE SENATE OF THE UNITED STATESApril 15, 2021Mr. Cotton (for himself, Mr. Cruz, Mr. Young, and Mr. Scott of Florida) introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo impose sanctions with respect to foreign persons who engage in the hostage-taking or wrongful detention of United States citizens or aliens lawfully admitted for permanent residence, and for other purposes.1.Short titleThis Act may be cited as the Global Hostage Act of 2021.2.Sense of CongressIt is the sense of Congress that—(1)authoritarian governments and non-state actors, including terrorist groups, continue to engage in the hostage-taking and prolonged unlawful or wrongful detention of United States citizens or aliens lawfully admitted for permanent residence in order to make political demands or extract monetary concessions;(2)the United States Government should fully utilize all necessary and appropriate measures to prevent foreign governments or non-state actors from engaging in such hostage-taking or detention, including through the use of extradition to try and convict the individuals who have participated in, or are responsible for ordering, controlling, or otherwise directing, the hostage-taking or detention; and(3)the United States should encourage its allies and partners to pursue the criminal prosecution and extradition of foreign government officials and non-state actors that assist in or benefit from such hostage-taking or detention to prevent such governments and non-state actors from engaging in such hostage-taking or detention in the future.3.Statement of policyIt is the policy of the United States Government not to pay ransom for the purpose of securing the release of United States citizens or aliens lawfully admitted for permanent residence who are taken hostage abroad.4.Imposition of sanctions with respect to politically motivated detentions(a)In generalNot later than 90 days after the date of the enactment of this Act, the President shall impose the sanctions described in subsection (b) with respect to any foreign person the President determines, based on credible evidence, on or after the date of the enactment of this Act—(1)knowingly participates in, or is knowingly responsible for or complicit in, ordering, controlling, or otherwise directing, the politically motivated harassment, abuse, extortion, arrest, trial, conviction, sentencing, or imprisonment of a United States citizen or an alien lawfully admitted for permanent residence;(2)provides significant financial, material, or technological support for or to, or engages in a significant transaction or a series of transactions totaling a significant amount with, a foreign person described in paragraph (1);(3)materially assists, sponsors, or provides financial, material, or technological support for, or goods or services in support of, an activity described in paragraph (1); or(4)owns or controls or is owned or controlled by a foreign person described in paragraphs (1), (2), or (3).(b)Sanctions describedThe sanctions to be imposed with respect to a foreign person under subsection (a) are the following:(1)Inadmissibility to united statesIn the case of an alien subject to subsection (a)—(A)denial of a visa to, and exclusion from the United States of—(i)the alien; and(ii)any family member of the alien who is also an alien; and(B)revocation, in accordance with section 221(i) of the Immigration and Nationality Act (8 U.S.C. 1201(i)), of any visa or other documentation of the alien or family member.(2)Blocking of property(A)In generalThe blocking, in accordance with the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.), of all transactions in all property and interests in property of a foreign person subject to subsection (a) if such property and interests in property are in the United States, come within the United States, or come within the possession or control of a United States person.(B)Inapplicability of national emergency requirementThe requirements of section 202 of the International Emergency Economic Powers Act (50 U.S.C. 1701) shall not apply for purposes of this subsection.(c)Exceptions(1)Exception to comply with united nations headquarters agreementSanctions under subsection (b)(1) shall not apply to an alien if admitting the alien into the United States is necessary to permit the United States to comply with the Agreement regarding the Headquarters of the United Nations, signed at Lake Success June 26, 1947, and entered into force November 21, 1947, between the United Nations and the United States, the Convention on Consular Relations, done at Vienna April 24, 1963, and entered into force March 19, 1967, or other applicable international obligations.(2)Exception relating to importation of goods(A)In generalThe authority to block and prohibit all transactions in all property and interests in property under subsection (b)(2) shall not include the authority to impose sanctions on the importation of goods.(B)GoodIn this paragraph, the term good means any article, natural or manmade substance, material, supply or manufactured product, including inspection and test equipment, and excluding technical data.(d)Consideration of certain information in imposing sanctionsIn determining whether to impose sanctions under subsection (a), the President shall consider—(1)information provided jointly by the chairperson and ranking member of each of the appropriate congressional committees; and(2)credible information obtained by other countries and nongovernmental organizations that monitor violations of human rights.(e)Requests by appropriate congressional committees(1)In generalNot later than 90 days after receiving a request in writing from the chairperson or ranking member of one of the appropriate congressional committees with respect to whether a foreign person has engaged in an activity described in subsection (a), the President shall—(A)determine if that foreign person has engaged in such an activity; and(B)submit to the chairperson and ranking member of the committee that submitted the request a report with respect to that determination that includes—(i)a statement of whether or not the President imposed or intends to impose sanctions under subsection (a) with respect to the foreign person; and(ii)if the President imposed or intends to impose sanctions, a description of the sanctions.(2)Form of reportA report submitted under paragraph (1)(B) shall be submitted in unclassified form but may include a classified annex.(f)Implementation; penalties(1)ImplementationThe President may exercise all authorities provided to the President under sections 203 and 205 of the International Emergency Economic Powers Act (50 U.S.C. 1702 and 1704) to carry out this section.(2)PenaltiesA person that violates, attempts to violate, conspires to violate, or causes a violation of subsection (b)(2) or any regulation, license, or order issued to carry out that subsection shall be subject to the penalties set forth in subsections (b) and (c) of section 206 of the International Emergency Economic Powers Act (50 U.S.C. 1705) to the same extent as a person that commits an unlawful act described in subsection (a) of that section.(g)DefinitionsIn this section:(1)Admission; admitted; alien; lawfully admitted for permanent residenceThe terms admission, admitted, alien, and lawfully admitted for permanent residence have the meanings given those terms in section 101 of the Immigration and Nationality Act (8 U.S.C. 1101).(2)Appropriate congressional committeesThe term appropriate congressional committees means—(A)the Committee on Foreign Relations and the Committee on Banking, Housing, and Urban Affairs of the Senate; and(B)the Committee on Foreign Affairs and the Committee on Financial Services of the House of Representatives.(3)Family memberThe term family member, with respect to an individual, means—(A)a spouse, child, parent, sibling, sibling’s child, grandchild, or grandparent of the individual; and(B)a child, parent, sibling, sibling’s child, grandchild, or grandparent of a spouse of the individual.(4)Foreign personThe term foreign person means an individual or entity that is not a United States person.(5)KnowinglyThe term knowingly, with respect to conduct, a circumstance, or a result, means that a person has actual knowledge, or should have known, of the conduct, the circumstance, or the result.(6)United states personThe term United States person means—(A)a United States citizen or an alien lawfully admitted for permanent residence to the United States; or(B)an entity organized under the laws of the United States or any jurisdiction within the United States, including a foreign branch of such an entity.